Case 9:19-cv-80607-RLR Document 123 Entered on FLSD Docket 04/21/2020 Page 1 of 1



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                          Case No. 9:19-cv-80607-ROSENBERG/REINHART


  JOAN C. KUEHN,

           Plaintiff,

  v.

  KRISTINA REED, P.A., JAMES J.
  MORAN, P.A., JAMES J. MORAN,
  and KRISTINA REED,

        Defendants.
  _______________________________/

  ORDER GRANTING DEFENDANTS’ UNOPPOSED RENEWED MOTION FOR COSTS

           This cause is before the Court upon Defendants’ Unopposed Renewed Motion for Costs.

  DE 122. Upon the agreement of the parties and a review of the record, it is ORDERED AND

  ADJUDGED that:

           1.      Defendants’ Unopposed Renewed Motion for Costs [DE 122] is GRANTED.

           2.      Costs in the amount of $3,026.36 are hereby awarded to Defendants Kristina Reed,
                   P.A., James J. Moran, P.A., James J. Moran (individually), and Kristina Reed
                   (individually), and against Plaintiff Joan C. Kuehn.

           3.      Defendants’ Motion for Costs [DE 120] is DENIED AS MOOT.

           4.      This Order does not restart or extend Defendants’ deadline to file a motion for
                   attorneys’ fees.

         DONE and ORDERED in Chambers, West Palm Beach, Florida, this 20th day of April,

 2020.

                                                     _______________________________
                                                     ROBIN L. ROSENBERG
 Copies furnished to Counsel of Record               UNITED STATES DISTRICT JUDGE
